NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARK ANTHONY HAZELTON,                          No.    18-16795

                Plaintiff-Appellant,            D.C. No. 2:17-cv-02650-GMS

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                            Submitted on July 6, 2020**

Before:      GOODWIN, SCHROEDER, and N.R. SMITH, Circuit Judges.

      Mark Anthony Hazelton appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Hazelton’s application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction

under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g), and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We review the district court’s affirmance of the administrative law judge’s

(“ALJ”) decision de novo and will “reverse only if the ALJ’s decision is not

supported by substantial evidence or if the ALJ applied the wrong legal standard.”

Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012) (citation omitted). “Where

evidence is susceptible to more than one rational interpretation, it is the ALJ’s

conclusion that must be upheld.” Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir.

2005).

I.    The ALJ provided clear and convincing reasons, supported by substantial

evidence, to reject Hazelton’s testimony about the severity of his symptoms. See

Garrison v. Colvin, 759 F.3d 995, 1014-15 (9th Cir. 2014). First, substantial

evidence supports the ALJ’s conclusion that Hazelton’s testimony was not

corroborated by the objective medical evidence. See Burch, 400 F.3d at 681

(holding an ALJ may consider a lack of corroborating medical evidence as one

factor in the credibility determination). The ALJ interpreted the whole record (a) to

find that Hazelton suffers from degenerative disk disease, (b) but did not establish

the severity of symptoms alleged. Even if some evidence could be read differently,

that interpretation appears rational. See id. at 679. For example, Hazelton points to

various medical records that indicate he “ambulates with antalgic gait,” but, as

highlighted by the ALJ, numerous other medical records indicate he had normal

strength, coordination, ranges of motion, and gait. Therefore, we must uphold the


                                          2                                     18-16795
ALJ’s “rational interpretation.” Id.

   Second, substantial evidence supports the ALJ’s conclusion that Hazelton’s

symptom testimony was inconsistent with his history of conservative and effective

treatment. See Tommasetti v. Astrue, 533 F.3d 1035, 1039-40 (9th Cir. 2008)

(where claimant “responded favorably to conservative treatment,” ALJ properly

discounted subjective reports of disabling pain). The record contains multiple

records indicating that Hazelton’s symptoms were alleviated through medications

and injections. One medical record indicates Hazelton even reported 80% relief

following lumbar injections.

   Further, despite Hazelton’s arguments to the contrary, the record supports the

ALJ’s reasonable interpretation that the treatments were “conservative.” For

example, Dr. Gordon’s treatments notes indicated that Hazelton had “attempted

multiple conservative therapies in the past such as physical therapy, steroid

injections, nerve blocks, nerve ablation, activities modification, over-the-counter

anti-inflammatories, prescription anti-inflammatories and narcotic pain

medication.” (emphasis added).

      Third, although the ALJ may have erred in finding Hazelton’s testimony

inconsistent with his daily activities, any error was harmless in light of the other

valid reasons to discredit the testimony. See Molina, 674 F.3d at 1112-13, 1115 (an

ALJ may discount symptom testimony as contradicted by daily activities or if daily


                                           3                                    18-16795
activities indicate capacities transferable to a work setting; any error is harmless

where it is inconsequential to the ultimate nondisability determination).

II.    The ALJ provided specific and legitimate reasons to reject the controverted

opinion of treating physician Dr. Whitaker. Where a treating physician’s opinion is

controverted by the opinion of another physician, an ALJ must provide “specific

and legitimate reasons that are supported by substantial evidence” to reject the

opinion See Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (citation

omitted). The ALJ gave Dr. Whitaker’s opinion that Hazelton could not work full

time and was disabled by pain little weight, because it was unsupported by the

medical record and inconsistent with conservative treatment. As explained above,

substantial evidence supports the ALJ’s findings that the medical record did not

establish such severe limitations and that Hazelton had received conservative and

effective treatment. Thus, the ALJ did not err in discounting Dr. Whitaker’s

opinion. See Batson v. Comm'r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir.

2004) (an ALJ may discount a medical opinion that is not supported by the record

as a whole or by objective medical findings).

      Similarly, the ALJ did not err in assigning significant weight to the opinion

of examining physician Dr. Gordon, because the ALJ properly considered the

requisite factors and explained how they weighed in favor of Dr. Gordon’s

opinion. See 20 C.F.R. § 404.1527(c) (factors ALJ should consider in weighing


                                           4                                    18-16795
medical opinions, including whether the opinion is consistent with the record as a

whole and is supported by objective evidence, and whether the opining physician

has a specialization in the pertinent field); Thomas v. Barnhart, 278 F.3d 947, 957

(9th Cir. 2002) (“The opinions of non-treating . . . physicians may also serve as

substantial evidence when the opinions are consistent with independent clinical

findings or other evidence of record.”).

      AFFIRMED.




                                           5                                  18-16795